UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4422


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANNETTE STOKER, a/k/a Teresa Annette Stoker,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00366-TDS-1)


Submitted:   March 13, 2013                 Decided:   March 18, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.   Robert Michael Hamilton, Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Annette      Stoker    pleaded        guilty   pursuant   to    a     plea

agreement to two counts of bank fraud, in violation of 18 U.S.C.

§§ 1344(2), 2 (2006).             The district court sentenced Stoker to

forty-one months’ imprisonment.                On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious issues for appeal, but

questioning      the    reasonableness         of    the   sentence.    Stoker       was

informed of her right to file a pro se supplemental brief, but

she    has    not   done    so.      The    Government       declined   to    file     a

responsive brief.          Following a careful review of the record, we

affirm.

              Because Stoker did not move in the district court to

withdraw her guilty plea, we review the plea hearing for plain

error.       United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).       To prevail under this standard, Stoker must establish

that an error occurred, was plain, and affected her substantial

rights.      United States v. Massenburg, 564 F.3d 337, 342-43 (4th

Cir.   2009).       Our    review    of    the      record   establishes     that    the

district court fully complied with the requirements of Federal

Rule of Criminal Procedure 11, and ensured that Stoker’s plea

was knowing and voluntary.

              We review Stoker’s sentence under a deferential abuse-

of-discretion standard.             Gall v. United States, 552 U.S. 38, 51

                                           2
(2007).        This       review       requires       consideration          of     both       the

procedural          and          substantive           reasonableness               of          the

sentence.      Id.; United States v. Lynn, 592 F.3d 572, 575 (4th

Cir.    2010).        After       determining         whether       the    district           court

correctly     calculated         the     advisory      Guidelines          range,    we       must

decide    whether       the      court    considered          the    § 3553(a)       factors,

analyzed      the     arguments           presented       by        the     parties,            and

sufficiently explained the selected sentence.                          Lynn, 592 F.3d at

575-76; United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).

              Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the     sentence,     “tak[ing]          into       account    the     totality          of    the

circumstances.”           Gall, 552 U.S. at 51; Lynn, 592 F.3d at 575.

If the sentence is within the appropriate Guidelines range, we

apply     a    presumption           on     appeal       that        the     sentence           is

reasonable.      United States v. Mendoza-Mendoza, 597 F.3d 212, 217

(4th Cir. 2010).            Such a presumption is rebutted only if the

defendant demonstrates “that the sentence is unreasonable when

measured      against      the    § 3553(a)          factors.”        United      States         v.

Montes-Pineda,        445     F.3d     375,     379    (4th     Cir.      2006)     (internal

quotation marks omitted).

              We conclude that the district court committed neither

procedural nor substantive error in sentencing.                            The court fully

                                                3
evaluated and resolved Stoker’s objections to the presentence

report.   Upon resolution of the objections, the court accurately

calculated    and    considered       as    advisory      Stoker’s      amended

Guidelines range.         The court then heard argument from counsel

and allocution from Stoker.           The district court considered the

18   U.S.C.   § 3553(a)     (2006)    factors   and     explained      that   the

within-Guidelines     sentence       was   warranted     in    light    of    the

extensive nature of Stoker’s fraudulent scheme, the number of

victims affected, and the need to provide adequate deterrence.

Counsel does not offer any grounds to rebut the presumption on

appeal that Stoker’s within-Guidelines sentence is substantively

reasonable    and   our    review    reveals    none.         Accordingly,     we

conclude that the district court did not abuse its discretion in

sentencing Stoker.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Stoker’s conviction and sentence.

This court requires that counsel inform Stoker, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Stoker requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Stoker.

                                       4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     5